Citation Nr: 0329799	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  01-09 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to special monthly pension based on the need 
for regular aid and attendance or for being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1972.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision entered in 
August 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, denying 
entitlement to service connection for hearing loss and for 
special monthly pension.  In October 2002, the Board remanded 
this matter to the RO so that the veteran could be afforded a 
requested hearing before the Board, sitting at the RO.  Such 
a proceeding was scheduled to occur in July 2003, and despite 
written notice having been provided to the veteran in May 
2003 as to the date and time of such hearing, he failed to 
appear.  No other request for a hearing remains pending at 
this time. 


REMAND

In a May 2001 letter the RO advised the veteran that The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), had become law in November 
2000.  The VCAA significantly added to the statutory law 
concerning VA's duties when processing claims for VA benefits 
by redefining the obligations of VA with respect to its duty 
to assist and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  

In the May 2001 letter, the veteran was afforded appropriate 
"Quartuccio sufficient" notice of what evidence was needed 
to substantiate his claim for service connection, as well 
notice of what portion of that necessary evidence he was 
required to submit, and notice of what portion of that 
evidence VA would secure.  See Quartuccio v. Principi, 16 
Vet. App. 183(2002).  He was also then informed that he had 
to respond by July 31, 2001, with additional pertinent 
evidence and information or the claim would be decided based 
on the record.  Significantly, notice as to the information 
and evidence needed to substantiate the veteran's claim for 
special monthly pension was not therein furnished, although 
he was requested to submit evidence in support of such claim 
within the ensuing 60-day period.

In September 2003, the Federal Circuit in Paralyzed Veterans 
of America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007-10, 2003 U.S. App. LEXIS 19540 (Fed. Cir. Sep. 22, 2003) 
(PVA), held that the provisions of 38 C.F.R. § 3.159(b)(1) 
(2003), which authorized VA to enter a decision if a response 
to a VCAA notice letter was not filed with VA within 30 days, 
was invalid as contrary to the provisions of 38 U.S.C.A. 
§ 5103(a) (West 2002).  As such, remand is required to ensure 
compliance with 38 U.S.C.A. § 5103 as to both issues.  Remand 
is also required to provide notice regarding what evidence is 
needed to substantiate the claim, what portion of that needed 
evidence VA will secure, and what portion of that needed 
evidence the veteran must personally secure.

Other development is likewise in order.  Specifically, it is 
noted that the veteran through VA treatment notes has 
provided evidence of current disability involving hearing 
loss meeting the requirements set forth in 38 C.F.R. § 3.385 
(2003).  The veteran has likewise indicated in a July 2001 
statement that, when he went to work at Talon Manufacturing 
Company after he was discharged from service, he failed his 
hearing test.  Unfortunately, no attempt to date is shown to 
have been made to obtain the record of that examination.  
Also, while the case remained in remand status, it was 
learned by the RO that the veteran was in receipt of 
disability benefits from the Social Security Administration.  
Medical and administrative records leading to the award of 
SSA disability benefits to the veteran are not now on file, 
and they must be.  Murincsak v. Derwinski, 2 Vet. App. 363, 
372. (1992).  Lastly, further medical examination by VA as to 
each matter would be of assistance to the Board in 
determining the veteran's entitlement to each of the benefits 
sought on appeal.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO must send to the veteran a 
letter notifying him of the evidence and 
information needed to substantiate his 
claim for special monthly pension based 
on the need for the aid and attendance 
of another or for being housebound, to 
specifically include notice of what 
portion of that needed evidence VA will 
secure, and what portion the veteran 
himself must provide.  He should also be 
advised of his right to submit any 
additional evidence or information 
regarding his claims for service 
connection for hearing loss and for 
special monthly pension within a one-
year period.  The date of mailing the 
letter to the veteran begins the one-
year period.  Inform the veteran that 
the RO will hold the case in abeyance 
until the one-year period has elapsed, 
or until he waives in writing the 
remaining term.  Inform him that 
submitting additional evidence is 
insufficient to waive the one-year 
waiting period.  Further, regardless 
whether the veteran submits additional 
evidence or argument in support of his 
claims, if he desires to expedite Board 
review of his claim, the veteran must 
personally and specifically waive in 
writing any remaining response time.  
PVA.

2.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions, or former employers, who 
have evaluated and/or treated him for 
hearing loss from the time of his 
discharge from service to the present, 
and since July 2000 for any disability he 
alleges entitle him to special monthly 
pension.  The foregoing may include the 
Talon Manufacturing Company, which the 
veteran identified in July 2001 as having 
found on a medical evaluation evidence of 
poor hearing acuity shortly after service 
discharge.  The approximate dates of any 
such evaluation or treatment should also 
be provided, to the extent possible.  

Upon receipt of the foregoing 
information, and after obtaining any 
needed authorization, the RO should 
obtain copies of pertinent evaluation and 
treatment records not already on file 
which were compiled by VA and non-VA 
medical professionals or institutions 
referenced in connection with the 
aforementioned request, including the 
Talon Manufacturing Company.  Any and all 
pertinent VA treatment records not 
already on file, which were compiled 
since February 2002, must be obtained 
regardless of whether the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.

3.  The RO should obtain from the Social 
Security Administration (SSA) any medical 
or administrative records compiled and/or 
utilized by that agency in connection 
with any claim of the veteran for SSA 
disability benefits.  Once obtained, such 
records should be made a part of the 
veteran's claims folder.

4.  Thereafter, the veteran should be 
afforded a VA medical examination for the 
purpose of determining the nature and 
severity of his multiple disabilities and 
whether such disabilities require the 
regular aid attendance of another person 
or render him housebound.  The claims 
folder must be made available to the 
examiner for review prior to any 
examination and such examiner must 
reference in his/her report whether in 
fact the claims folder was reviewed.  
Such examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all disability 
present.  All applicable diagnoses must 
be fully set forth.  

The examiner must answer each of the 
following:

(a)  Is the veteran blind or so 
nearly blind as to have 
corrected visual acuity of 
5/200 or less, in both eyes, or 
concentric contraction of the 
visual field to 5 degrees or 
less?

(b)  Is the veteran a patient 
in a nursing home because of 
mental or physical incapacity?

(c)  Is the veteran unable to 
dress or undress himself?

(d)  Is the veteran able to 
keep himself ordinarily clean 
and presentable?

(e)  Is there a frequent need 
of adjustment of any special 
prosthetic or orthopedic 
appliances which by reason of 
the particular disability 
cannot be done without aid 
(this does will not include the 
adjustment of appliances which 
normal persons would be unable 
to adjust without aid, such as 
supports, belts, lacing at the 
back etc.)?

(f)  Is the veteran unable to 
feed himself through a loss of 
coordination of upper 
extremities or through extreme 
weakness?

(g)  Is the veteran unable to 
attend to the wants of nature?

(h)  Is there incapacity, 
physical or mental, which 
requires care or assistance on 
a regular basis to protect the 
veteran from hazards or dangers 
incident to his daily 
environment? 

(i)  Is the veteran bedridden, 
that is, does he have 
disablement through its 
essential character that 
actually requires that he 
remain in bed?  The fact that 
claimant has voluntarily taken 
to bed or that a physician has 
prescribed rest in bed for the 
greater or lesser part of the 
day to promote convalescence or 
cure does not suffice.  

5.  The veteran should also be afforded a 
VA audiological examination for the 
purpose of determining the nature and 
etiology of his claimed bilateral hearing 
loss.  The claims folder must be made 
available to the examiner for review 
prior to any examination and such 
examiner must reference in his/her report 
whether in fact the claims folder was 
reviewed.  Such examination is to include 
a detailed review of the veteran's 
history and current complaints, as well 
as a comprehensive clinical evaluation 
and all diagnostic testing necessary to 
determine the full extent of any hearing 
loss present.  All applicable diagnoses 
must be fully set forth.  

The examining audiologist is asked to 
furnish a professional opinion, with 
supporting rationale, as to the 
following:

Is it at least as likely as not 
that hearing loss of either ear 
had its onset in service or is 
otherwise the result of the 
veteran's period of military 
service from January 1971 to 
December 1972 or any event 
thereof?

The audiologist is required to 
utilize the "at least as 
likely as not" language in 
responding.

6.  Following the completion of the 
foregoing actions, the RO should review 
the examination reports.  If either 
report is not in complete compliance with 
the instructions provided above, 
appropriate action should be taken to 
return such report for any and all needed 
action.  

7.  Lastly, the RO should readjudicate 
the claims at issue on the basis of all 
of the evidence on file and all governing 
legal authority, including the VCAA.  In 
the event that any benefit sought on 
appeal continues to be denied, the 
veteran and his representative must be 
provided with a supplemental statement of 
the case citing all pertinent evidence 
and dispositive legal authority.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be 
drawn regarding the final disposition of the claims in 
question as a result of this action.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




